Cite as: 558 U. S. ____ (2009)                  1

                             Per Curiam

SUPREME COURT OF THE UNITED STATES
              MICHIGAN v. JEREMY FISHER
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

                 APPEALS OF MICHIGAN

               No. 09–91. Decided December 7, 2009 


  PER CURIAM.
  Police officers responded to a complaint of a disturbance
near Allen Road in Brownstown, Michigan.* Officer Chris
topher Goolsby later testified that, as he and his partner
approached the area, a couple directed them to a residence
where a man was “going crazy.” Docket No. 276439, 2008
WL 786515, *1 (Mich. App., Mar. 25, 2008) (per curiam)
(alteration and internal quotation marks omitted). Upon
their arrival, the officers found a household in consider
able chaos: a pickup truck in the driveway with its front
smashed, damaged fenceposts along the side of the prop
erty, and three broken house windows, the glass still on
the ground outside. The officers also noticed blood on the
hood of the pickup and on clothes inside of it, as well as on
one of the doors to the house. (It is disputed whether they
noticed this immediately upon reaching the house, but
undisputed that they noticed it before the allegedly uncon
stitutional entry.) Through a window, the officers could
see respondent, Jeremy Fisher, inside the house, scream
ing and throwing things. The back door was locked, and a
couch had been placed to block the front door.
  The officers knocked, but Fisher refused to answer.
They saw that Fisher had a cut on his hand, and they
asked him whether he needed medical attention. Fisher
ignored these questions and demanded, with accompany
ing profanity, that the officers go to get a search warrant.
——————
 * We have taken the facts from the opinion of the Michigan Court of

Appeals. Except where indicated, the parties do not dispute the facts.
2                   MICHIGAN v. FISHER

                         Per Curiam

Officer Goolsby then pushed the front door partway open
and ventured into the house. Through the window of the
open door he saw Fisher pointing a long gun at him.
Officer Goolsby withdrew.
   Fisher was charged under Michigan law with assault
with a dangerous weapon and possession of a firearm
during the commission of a felony. The trial court con
cluded that Officer Goolsby violated the Fourth Amend
ment when he entered Fisher’s house, and granted
Fisher’s motion to suppress the evidence obtained as a
result—that is, Officer Goolsby’s statement that Fisher
pointed a rifle at him. The Michigan Court of Appeals
initially remanded for an evidentiary hearing, see Docket
No. 256027, 2005 WL 3481454 (Dec. 20, 2005) (per cu
riam), after which the trial court reinstated its order. The
Court of Appeals then affirmed over a dissent by Judge
Talbot. See 2008 WL 786515, at *2; id., at *2–*5. The
Michigan Supreme Court granted leave to appeal, but,
after hearing oral argument, it vacated its prior order and
denied leave instead; three justices, however, would have
taken the case and reversed on the ground that the Court
of Appeals misapplied the Fourth Amendment. See 483
Mich. 1007, 765 N. W. 2d 19 (2009). Because the decision
of the Michigan Court of Appeals is indeed contrary to our
Fourth Amendment case law, particularly Brigham City v.
Stuart, 547 U. S. 398 (2006), we grant the State’s petition
for certiorari and reverse.
   “[T]he ultimate touchstone of the Fourth Amendment,”
we have often said, “is ‘reasonableness.’ ” Id., at 403.
Therefore, although “searches and seizures inside a home
without a warrant are presumptively unreasonable,” Groh
v. Ramirez, 540 U. S. 551, 559 (2004) (internal quotation
marks omitted), that presumption can be overcome. For
example, “the exigencies of the situation [may] make the
needs of law enforcement so compelling that the war
rantless search is objectively reasonable.” Mincey v. Ari
                 Cite as: 558 U. S. ____ (2009)           3

                          Per Curiam

zona, 437 U. S. 385, 393–394 (1978).
   Brigham City identified one such exigency: “the need to
assist persons who are seriously injured or threatened
with such injury.” 547 U. S., at 403. Thus, law enforce
ment officers “may enter a home without a warrant to
render emergency assistance to an injured occupant or to
protect an occupant from imminent injury.” Ibid. This
“emergency aid exception” does not depend on the officers’
subjective intent or the seriousness of any crime they are
investigating when the emergency arises. Id., at 404–405.
It requires only “an objectively reasonable basis for believ
ing,” id., at 406, that “a person within [the house] is in
need of immediate aid,” Mincey, supra, at 392.
   Brigham City illustrates the application of this stan
dard. There, police officers responded to a noise complaint
in the early hours of the morning. “As they approached
the house, they could hear from within an altercation
occurring, some kind of fight.” 547 U. S., at 406 (internal
quotation marks omitted). Following the tumult to the
back of the house whence it came, the officers saw juve
niles drinking beer in the backyard and a fight unfolding
in the kitchen. They watched through the window as a
juvenile broke free from the adults restraining him and
punched another adult in the face, who recoiled to the
sink, spitting blood. Ibid. Under these circumstances, we
found it “plainly reasonable” for the officers to enter the
house and quell the violence, for they had “an objectively
reasonable basis for believing both that the injured adult
might need help and that the violence in the kitchen was
just beginning.” Ibid.
   A straightforward application of the emergency aid
exception, as in Brigham City, dictates that the officer’s
entry was reasonable. Just as in Brigham City, the police
officers here were responding to a report of a disturbance.
Just as in Brigham City, when they arrived on the scene
they encountered a tumultuous situation in the house—
4                   MICHIGAN v. FISHER

                         Per Curiam

and here they also found signs of a recent injury, perhaps
from a car accident, outside. And just as in Brigham City,
the officers could see violent behavior inside. Although
Officer Goolsby and his partner did not see punches
thrown, as did the officers in Brigham City, they did see
Fisher screaming and throwing things. It would be objec
tively reasonable to believe that Fisher’s projectiles might
have a human target (perhaps a spouse or a child), or that
Fisher would hurt himself in the course of his rage. In
short, we find it as plain here as we did in Brigham City
that the officer’s entry was reasonable under the Fourth
Amendment.
   The Michigan Court of Appeals, however, thought the
situation “did not rise to a level of emergency justifying
the warrantless intrusion into a residence.” 2008 WL
786515, at *2. Although the Court of Appeals conceded
that “there was evidence an injured person was on the
premises,” it found it significant that “the mere drops of
blood did not signal a likely serious, life-threatening in
jury.” Ibid. The court added that the cut Officer Goolsby
observed on Fisher’s hand “likely explained the trail of
blood” and that Fisher “was very much on his feet and
apparently able to see to his own needs.” Ibid.
   Even a casual review of Brigham City reveals the flaw
in this reasoning. Officers do not need ironclad proof of “a
likely serious, life-threatening” injury to invoke the emer
gency aid exception. The only injury police could confirm
in Brigham City was the bloody lip they saw the juvenile
inflict upon the adult. Fisher argues that the officers here
could not have been motivated by a perceived need to
provide medical assistance, since they never summoned
emergency medical personnel. This would have no bear
ing, of course, upon their need to assure that Fisher was
not endangering someone else in the house. Moreover,
even if the failure to summon medical personnel conclu
sively established that Goolsby did not subjectively be
                 Cite as: 558 U. S. ____ (2009)            5

                          Per Curiam

lieve, when he entered the house, that Fisher or someone
else was seriously injured (which is doubtful), the test, as
we have said, is not what Goolsby believed, but whether
there was “an objectively reasonable basis for believing”
that medical assistance was needed, or persons were in
danger, Brigham City, supra, at 406; Mincey, supra, at
392.
   It was error for the Michigan Court of Appeals to re
place that objective inquiry into appearances with its
hindsight determination that there was in fact no emer
gency. It does not meet the needs of law enforcement or
the demands of public safety to require officers to walk
away from a situation like the one they encountered here.
Only when an apparent threat has become an actual harm
can officers rule out innocuous explanations for ominous
circumstances. But “[t]he role of a peace officer includes
preventing violence and restoring order, not simply ren
dering first aid to casualties.” Brigham City, supra, at
406. It sufficed to invoke the emergency aid exception
that it was reasonable to believe that Fisher had hurt
himself (albeit nonfatally) and needed treatment that in
his rage he was unable to provide, or that Fisher was
about to hurt, or had already hurt, someone else. The
Michigan Court of Appeals required more than what the
Fourth Amendment demands.
                        *    *     *
  The petition for certiorari is granted. The judgment of
the Michigan Court of Appeals is reversed, and the case is
remanded for further proceedings not inconsistent with
this opinion.
                                           It is so ordered.
                 Cite as: 558 U. S. ____ (2009)            1

                    STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
             MICHIGAN v. JEREMY FISHER
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

                 APPEALS OF MICHIGAN

             No. 09–91. Decided December 7, 2009 


   JUSTICE STEVENS, with whom JUSTICE SOTOMAYOR
joins, dissenting.
   On October 31, 2003, Jeremy Fisher pointed a rifle at
Officer Christopher Goolsby when Goolsby attempted to
force his way into Fisher’s home without a warrant.
Fisher was charged with assault with a dangerous weapon
and possession of a dangerous weapon during the commis
sion of a felony. The charges were dismissed after the
trial judge granted a motion to suppress evidence of the
assault because it was the product of Goolsby’s unlawful
entry. In 2005 the Michigan Court of Appeals held that
the trial court had erred because it had decided the sup
pression motion without conducting a full evidentiary
hearing. On remand, the trial court conducted such a
hearing and again granted the motion to suppress.
   As a matter of Michigan law it is well settled that police
officers may enter a home without a warrant “when they
reasonably believe that a person within is in need of im
mediate aid.” People v. Davis, 442 Mich. 1, 25, 497 N. W.
2d 910, 921 (1993). We have stated the rule in the same
way under federal law, Mincey v. Arizona, 437 U. S. 385,
392 (1978), and have explained that a warrantless entry is
justified by the “ ‘need to protect or preserve life or avoid
serious injury,’ ” ibid. The State bears the burden of proof
on that factual issue and relied entirely on the testimony
of Officer Goolsby in its attempt to carry that burden.
Since three years had passed, Goolsby was not sure about
certain facts—such as whether Fisher had a cut on his
hand—but he did remember that Fisher repeatedly swore
2                   MICHIGAN v. FISHER

                    STEVENS, J., dissenting

at the officers and told them to get a warrant, and that
Fisher was screaming and throwing things. Goolsby also
testified that he saw “mere drops” of blood outside Fisher’s
home, No. 276439, 2008 WL 786515, *2 (Mich. App., Mar.
25, 2008) (per curiam) (summarizing Goolsby’s testimony),
and that he did not ask whether anyone else was inside.
Goolsby did not testify that he had any reason to believe
that anyone else was in the house. Thus, the factual
question was whether Goolsby had “an objectively reason
able basis for believing that [Fisher was] seriously injured
or imminently threatened with such injury.” Brigham
City v. Stuart, 547 U. S. 398, 400 (2006).
  After hearing the testimony, the trial judge was “even
more convinced” that the entry was unlawful. Tr. 29 (Dec.
19, 2006). He noted the issue was “whether or not there
was a reasonable basis to [enter the house] or whether
[Goolsby] was just acting on some possibilities,” id., at 22,
and evidently found the record supported the latter rather
than the former. He found the police decision to leave the
scene and not return for several hours—without resolving
any potentially dangerous situation and without calling
for medical assistance—inconsistent with a reasonable
belief that Fisher was in need of immediate aid. In sum,
the one judge who heard Officer Goolsby’s testimony was
not persuaded that Goolsby had an objectively reasonable
basis for believing that entering Fisher’s home was neces
sary to avoid serious injury.
  The Michigan Court of Appeals affirmed, concluding
that the State had not met its burden. Perhaps because
one judge dissented, the Michigan Supreme Court initially
granted an application for leave to appeal. After consider
ing briefs and oral argument, however, the majority of
that Court vacated its earlier order because it was “no
longer persuaded that the questions presented should be
reviewed by this Court.” 483 Mich. 1007, 765 N. W. 2d 19
(2009).
                 Cite as: 558 U. S. ____ (2009)           3

                    STEVENS, J., dissenting

  Today, without having heard Officer Goolsby’s testi
mony, this Court decides that the trial judge got it wrong.
I am not persuaded that he did, but even if we make that
assumption, it is hard to see how the Court is justified in
micromanaging the day-to-day business of state tribunals
making fact-intensive decisions of this kind. We ought not
usurp the role of the factfinder when faced with a close
question of the reasonableness of an officer’s actions,
particularly in a case tried in a state court. I therefore
respectfully dissent.